Whereas on the Twelfth Day of Septemb[er Seventeen hundred] and Sixty Four it was on the Motion of M[r. Parsons as Counsel on Behalf] of the Complainant Ordered that the Defendant Cholmondeley Dering [should on or before the] Twenty Second Day of the said Month of September shew Cause why he [should not be attached] and answer such Interrogatories as might be exhibited and administred to [him on Behalf of] the Complainant relative to Letters and Extracts of Letters said to be filed wi[th his Answer and] not filed therewith. And whereas the said Cholmondeley Dering being [served with the said] Order did this Day by John Rutledge his Counsel appear to shew Cause why [the said Order should] not be made absolute, whereupon and upon reading an Affidavit of the said [Cholmondeley De]ring and hearing Mr Parsons on Behalf of the Complainant it is Ordered that [the said Chol]mondeley Dering do forthwith amend his Answer and annex thereto the Account and [Extract there]in referred to, and then swear to the same and file the said original Letters wi[th the] Register of this Court; And it is further Ordered that the said Cholmondeley Dering do pay the Costs of the Exceptions filed to his said Answer, the Costs of the said Motion and Order of the Twelfth September last, and the Costs of this Day: But that the Consideration of the Costs of dismissing the Complainant’s Bill as to other Defendants (alledged by the Complainant’s Counsel to be owing to the Defendant Cholmondeley Dering’s keeping back the said Account and Letters and which he therefore prayed the said Defendant Cholmondeley Dering might be obliged to pay) be postponed till a future Day when the Matter may be made more fully to appear to this Court.
John Troup Register in Chancery
On Reading the Petition of Mr. Thomas Bee 76 praying to be admitted a Sollicitor of this Court and upon his having taken the usual Oath of a Sollicitor it is Ordered that the said Petitioner be admitted to act, and that his Name be entered as such amongst the Acts of this Court.
John Troup Register in Chancery

 Thomas Bee (1730-1812), son of John and Susannah (Simons) Bee, was commissioned to practice in the court of common pleas, Jan. 27, 1761. He later became a member of the Committee of Correspondence, of the Council of Safety, and of the Continental Congress. After the Revolution he was the first Federal judge of the District of South Carolina. (McCrady, S. C. under the Royal Government, p. 481; SCHGM, XXIX, 116.)